

115 HR 7335 IH: Fairness and Opportunities for Married Households With Student Loans Act
U.S. House of Representatives
2018-12-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 7335IN THE HOUSE OF REPRESENTATIVESDecember 19, 2018Mr. Danny K. Davis of Illinois introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo amend the Internal Revenue Code of 1986 to increase the amount allowed as a deduction for
			 interest on education loans paid by married couples.
	
 1.Short titleThis Act may be cited as the Fairness and Opportunities for Married Households With Student Loans Act. 2.Increase in deduction for interest on education loans paid by married couples (a)In generalSection 221(b)(1) of the Internal Revenue Code of 1986 is amended by inserting ($5,000 in the case of a joint return) after $2,500.
 (b)Effective dateThe amendment made by subsection (a) shall apply to amounts paid in taxable years beginning after the date of the enactment of this Act.
			